This case is controlled in principle by the decision just announced in First National *Page 252 Bank of Pocatello v. Commercial Union Assur. Co., Ltd., ofLondon, England, et al., ante, p. 236, 232 P. 899; the main difference in the facts being that the insurance policy in this case was taken out after the execution of the mortgage, and included the store building only.
Judgment and decree accordingly affirmed.
McCarthy, C.J., and Wm. E. Lee, J., concur.
Budge, J., being disqualified, did not sit at the hearing nor participate in the decision.
William A. Lee, J., did not sit at the hearing nor participate in the decision.